 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                No. 1:19-cv-00462-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    K KYLE, et al.,
                                                        (Doc. Nos. 62, 90)
15                       Defendants.
16

17           Plaintiff Devonte B. Harris is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 13, 2020, plaintiff filed a motion for preliminary injunction. (Doc. No. 62.)

21   On March 4, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion be denied. (Doc. No. 90.) Those findings and

23   recommendations were served on plaintiff and contained notice that any objections thereto were

24   to be filed within twenty-one (21) days from the date of service. (Id. at 7.) On April 1, 2021,

25   plaintiff filed a motion requesting an extension of time to file his objections, which the assigned

26   magistrate judge granted. (Doc. Nos. 95, 96.) Plaintiff filed his objections to the findings and

27   recommendations on April 12, 2021. (Doc. No. 98.)

28   /////
                                                        1
 1          The findings and recommendations in this action conclude that plaintiff’s allegation of

 2   irreparable harm is speculative, that plaintiff has not identified an immediate threat to his safety,

 3   and that plaintiff seeks injunctive relief based on claims not pled in his complaint. (Doc. No. 90

 4   at 5–6.) The findings and recommendations further conclude that plaintiff has not established that

 5   he is likely to succeed on the merits, given that he has submitted no evidence, and that plaintiff

 6   has failed to show the balance of equities in this action supports the granting of the requested

 7   injunctive relief. (Id. at 6.) Finally, the findings and recommendations conclude that plaintiff is

 8   seeking injunctive relief against parties who are not defendants in this action, nor do the

 9   defendants in this action appear to have the authority to provide the relief plaintiff seeks. (Id. at

10   7.) Plaintiff’s objections appear to raise the same arguments that he raised in his reply brief in

11   support of his motion and that the magistrate judge appropriately addressed in the findings and

12   recommendations. (Doc. No. 98.)

13          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

15   objections, the court concludes that the magistrate judge’s findings and recommendations are

16   supported by the record and proper analysis.

17          Accordingly,

18          1.      The findings and recommendations issued on March 4, 2021 (Doc. No. 90) are

19                  adopted in full; and

20          2.      Plaintiff’s motion for preliminary injunction (Doc. No. 62) is denied.
21   IT IS SO ORDERED.
22
        Dated:     May 24, 2021
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         2
